1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA EVA OREN, #297100
     Assistant Federal Defender
3    Designated Counsel for Service
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
5    Attorneys for Defendant
     TIMOTHY HOLT
6
7                                  UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9                                                  )
     UNITED STATES OF AMERICA,                     )   Case No. 2:18-cr-177-KJM
10                                                 )
                    Plaintiff,                     )
11                                                 )   UNOPPOSED REQUEST TO MODIFY
            v.                                     )   CONDITIONS OF PRETRIAL RELEASE;
12                                                 )   ORDER
     TIMOTHY HOLT,                                 )
13                                                 )   Judge:    Hon. Deborah Barnes
                    Defendant.                     )
14                                                 )
15
16          The defendant, Timothy Holt, through counsel, Assistant Federal Defender Noa E. Oren,

17   respectfully requests that this Court modify the conditions of his pretrial supervision by
18   imposition of a curfew in lieu of house arrest. The Court previously allowed amendment to his
19
     release conditions. (See Dockets 16 and 19.) Mr. Holt has been in full compliance with the
20
     terms of his pretrial release since his release in July 2017. Pretrial Services is in agreement with
21
     this request. The AUSA has been consulted and has no objection to this request.
22
23   DATED: October 9, 2018                                  Respectfully submitted,
24
                                                             HEATHER E. WILLIAMS
25                                                           Federal Defender

26                                                           /s/ Noa Oren
                                                             NOA EVA OREN
27                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
28
     !Unexpected   EndConditions
      Request to Modify of Formula
                                 of Release            -1-
1
2
3
4
5
6
7
                                  UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9
                                                   )
10   UNITED STATES OF AMERICA,                     )   Case No. 2:18-cr-177-KJM
                                                   )
11                 Plaintiff,                      )
                                                   )   ORDER FOR UNOPPOSED REQUEST TO
12          v.                                     )   MODIFY CONDITIONS OF PRETRIAL
                                                   )   RELEASE
13   TIMOTHY HOLT,                                 )
                                                   )   Judge:   Hon. Deborah Barnes
14                 Defendant.                      )
                                                   )
15
16
            The Court hereby orders that special condition number 11 be amended to amend Mr.
17
     Holt’s house arrest to a curfew as follows:
18
19          i) CURFEW: You must remain inside your residence every day from 10:00 p.m. to 6:00
20             a.m., or as adjusted by the pretrial services officer for medical, religious services,
               employment or court-ordered obligations.
21
22   Dated: October 9, 2018

23
24
25
26
27
28
     !Unexpected
      Order      End of Formula
